Citation Nr: 1218204	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  04-43 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri




THE ISSUES

1.  Entitlement to service connection for various residuals of exposure to ionizing radiation, to include diabetes mellitus and rectal bleeding.  

2.  Entitlement to service connection for a right and left inguinal hernia disorder, to include as due to ionizing radiation exposure.  

3.  Entitlement to service connection for various disorders, to include a skin disorder, a dental disorder, facial deformity, right arm shoulder pain and weakness, hair loss, bilateral leg numbness, painful lump on upper left chest, bilateral feet and toe numbness and swelling, pain and tightness in the head and neck, a stomach disorder, to include as due to ionizing radiation exposure.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1956 to May 1958.  

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision, issued in September 2003 by the RO.  

The Veteran presented testimony at a hearing before a now-retired Veterans Law Judge (VLJ) in September 2005.  A transcript of the hearing has been associated with his claims file.  

The Veteran was advised of his right to have another hearing, under the provisions of 38 C.F.R. § 20.707 (2011), in a March 2012 letter.  He was asked whether he wanted a new hearing, and was told that if he did not respond in 30 days, it would be assumed he did not want another hearing.  He did not respond.  

These matters were most recently before the Board in February 2006 and November 2009, when the case was, inter alia, remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  

The purpose of these remands was to undertake additional procedural and evidentiary development, to include supplying the Veteran with corrective Veterans Claims Assistance Act (VCAA) notice, contacting the Defense Threat Reduction Agency, obtaining outstanding service, private and VA treatment records, and supplying the Veteran with VA examinations.  

A Supplemental Statement of the Case (SSOC), issued in December 2011, continued and confirmed the previous denials.  

During the course of the appeal, the Veteran executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in November 2002, and appointed the Military Order of the Purple Heart as his representative.  

In July 2010, the Veteran revoked this power of attorney, and executed a new VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, and appointed the Disabled American Veterans as his representative.  In February 2012, the Disabled American Veterans filed an Appellant's Post Remand Brief, which is included in the record.  

It appears that the issue of compensation benefits for a claimed urinary frequency disorder, under the provisions of 38 U.S.C.A. § 1151 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), but this is not clear.  

Specifically, in his November 2003 Notice of Disagreement (NOD), the Veteran reported that his problems with urination began after service, when he received treatment from a VA practitioner who examined his penis.  In fact, the Veteran specifically stated that "after the exam that is when my problem began with urination, elongation had occurred, where as [his] urination began to go in different directions..."  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for any indicated action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The matters of entitlement to service connection for a right and left inguinal hernia disorder, and for various disorders, to include a skin disorder, a dental disorder, facial deformity, right arm shoulder pain and weakness, hair loss, bilateral leg numbness, painful lump on upper left chest, bilateral feet and toe numbness and swelling, pain and tightness in the head and neck, and a stomach disorder, to include as due to ionizing radiation exposure, are being remanded to the RO via the AMC.  VA will notify the Veteran if further action is required on his part.  



FINDINGS OF FACT

1.  A Radiation Dose Assessment by the Defense Threat Reduction Agency establishes that the Veteran had minor internal and external exposure to ionizing radiation while serving at Camp Desert Rock during "Operation PULMBBOB" in 1957.  

2.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to diabetes mellitus and rectal bleeding since service, to include as due to his exposure to ionizing radiation.  

3.  The Veteran is not shown to have current residuals of exposure to ionizing radiation that include diabetes mellitus and rectal bleeding.  



CONCLUSION OF LAW

The Veteran's disability manifested by diabetes mellitus and rectal bleeding are not due to disease or injury that was incurred in or aggravated by service; nor may either be presumed to have been incurred therein; nor may either be presumed to be due to exposure to ionizing radiation exposure that was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in May 2003, December 2004, March 2006, October 2006, May 2007, January 2008, March 2009, and January 2010 letters.  

Notably, in the March 2006, October 2006, and January 2010 letters, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, letters notifying the Veteran of the legal requirements for claims for service connection due to ionizing radiation, including radiation activity questionnaires, were issued in October 2006 and January 2010.  

These claims were readjudicated in the December 2011 SSOC.  The Board notes that contrary to VCAA requirements with respect to notification regarding disability ratings and effective dates as well as the legal requirements for ionizing radiation claims, the VCAA-compliant notice in this case was provided after the initial adjudication of the claims.  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that an SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SSOC.  See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2006) (Mayfield III).  

As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

Since the Veteran had a meaningful opportunity to participate in the adjudication process, including being accorded a hearing and submitting numerous written statements on his behalf, there has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006).  

Thus, VA satisfied its duty to notify the Veteran.  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  

Notably, in a May 2001 response to the RO's request for the Veteran's service records, the National Personnel Records Center (NPRC) indicated that service treatment records were unavailable for review due to destruction in the fire at the NPRC in 1973.  

The U.S. Court of Appeals for Veterans Claims (Court) has noted that when "VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources."  Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  

The record indicates that the Veteran was made aware of the unavailability of his service records, and in October 2006 he was advised to provide any and all evidence he had in his possession in support of his claims.  

Also, various VA and private clinical records identified by the Veteran have been associated with the claims file.  However, in November 2010 VA issued a memorandum of a Formal Finding of Unavailability of Outpatient Treatment Records for VA Medical Center (VAMC), St. Louis, Missouri and VAMC Chicago, Illinois, for the period from January 1, 1958 to December 31, 1969 after 7 attempts were made to obtain them.  A VA Form 119, Report of Contact, dated in November 2010, indicates that the Veteran was notified that these records were unavailable for review and that he could submit new evidence within a 10 day period to support his claim.  

Moreover, the Veteran has indicated and the record shows that he is in receipt of Social Security Administration (SSA) benefits.  Unfortunately, a February 2010 response letter from the SSA indicated that the Veteran's folder had been destroyed and his records are thus unavailable.  The Veteran was notified of this in a March 2010 letter from the AMC.  

Notably, the Veteran has been afforded multiple VA examinations to address the nature and etiology of his claimed disorders.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claims.  

As discussed, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have a prejudicial effect on the case or otherwise to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit consideration of the matter addressed hereinbelow.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


II.  Factual Background

A.  Dates of Active Service

In August 1977, the Veteran submitted a VA Form 21-526, Veteran's Application for Compensation or Pension, which included a claim for service connection for a hernia disorder that occurred during active duty in 1967.  This application shows that the Veteran reported entering active service on May 28, 1966 at Fort Lewis, and separating from service on May 27, 1968.  He noted that he was a specialist "4."  

A VA Form 21-526, Veteran's Application for Compensation or Pension, was received in June 1984, which includes claims for numbness of the feet and hands, swelling in the knees, and a psychiatric disorder.  This application reflects that the Veteran reported entering active service on April 12, 1967 at Fort Lewis, and separating from service on May 27, 1968.  He noted that he was a specialist "4."  

A VA Form 21-526, Veteran's Application for Compensation or Pension, was received in September 1988, which includes a report from the Veteran that he participated in an atomic test at Desert Rock, Nevada in April 1957.  This application reflects that the Veteran reported entering active service on May 23, 1957 in Missouri, and separating from service on May 27, 1958 in Washington.  He noted that he was a specialist "3" in the Army.  

In October 1997, the RO sent a letter to the Veteran requesting that he provide a certified copy of his DD Form 214, Certificate of Release or Discharge from Active Duty, as a review of his claims file showed conflicting information on the two DD Form 214's of record.  The RO noted that the specialties on the two DD Form 214's were remarkably different, the periods of service were different, the dates of birth were different, the reserve obligation dates were different, and the name on one of the DD Form 214's was different and appeared to have been altered.  

Despite conflicting reports to the contrary and the altered DD Form 214's, a Certification of Military Service confirms service dates in the U.S. Army Reserve from May 28, 1956 to May 27, 1958.  


B.  Ionizing Radiation Exposure

An available service record indicates that the Veteran was transferred from Fort Lewis, Washington to Camp Desert Rock, Nevada in April 1957 to support "exercise activities."  

A November 1978 letter from the Department of Health, Education, and Welfare reveals that on August 31, 1957, The Atomic Energy Commission, in cooperation with the Department of Defense, conducted an atomic test at Desert Rock, Nevada, and informed the Veteran that military records indicate it was quite likely that he was present at a test called "Smoky."  

A Radiation Dose Assessment (RDA) was produced by the Defense Threat Reduction Agency in August 1999.  This RDA indicates that the Veteran served in "Operation PLUMBBOB" in 1957, which was the sixth series of atmospheric nuclear weapons tests conducted within the continental United States at the Nevada Test Site (NTS).  

The RDA shows that during PLUMBBOB the Veteran was a decontamination specialist with the 163rd Quartermaster (Laundry) Company from Fort Lewis, Washington, and was billeted at Camp Desert Rock (CDR) located 2 miles south of the NTS.  The Veteran was part of a 30-man detachment on temporary duty (TDY) from April 21, 1957 to September 22, 1957 to provide laundry service during the series.  

The After Action Report for PLUMBBOB indicates that because of the non-availability of water at CDR, on April 23rd the 163rd was moved 22 miles away to Indian Springs Air Force Base (ISAFB), where equipment from prior exercises was taken over by the laundry detachment.  

The Veteran worked at ISAFB during the test period, laundering contaminated clothing.  Despite problems with the continuous breakdown of laundry equipment, the 163rd laundered approximately 80,000 pieces and 7,5000 bundles between April 24, 1957 and September 1, 1957.  The RDA indicates that no information is available concerning any contamination thereon, and there are no indications of any unique activities conducted by the Veteran during his TDY.  

The RDA indicates that, on External Dose Assessment, evaluations of residual radiation from fallout and residual radiation from contaminated clothing were performed separately.  The report reflects that the results for the two scenarios were different because of the way in which radiation exposure was measured, and that to account for the possibility of an occasional exposure rate in excess of that in the second scenario, the Veteran's dose during the first scenario was rounded up to 0.02 rem.  Based on these estimates, it was concluded that the Veteran's total external dose equivalent during his TDY was no more than 0.03 rem.  

The RDA also provided an Internal Dose Assessment.  Given the Veteran's minimal external dose and his apparent lack of involvement in activities in the NTS forward area, it was determined that his only opportunity for an internal dose was from descending and resuspended fallout from "Shot SMOKY."  

Based on estimates involving calculations of the average breathing rate, and the appropriate resuspension factor for exposure to resuspended "SMOKY" fallout, it was determined that the Veteran's committed (50-year) dose equivalent to any organ was 0.0 rem (less than 0.01 rem).  


C.  Medical Evidence

With respect to the claim for rectal bleeding, the VA treatment records, dated from 1991 to the present, show complaints of abdominal swelling, nausea that came and went, and right-sided pain since the Veteran's alleged radiation exposure during his military service.  These records indicate complaints of hemorrhoids  and that he had been prescribed hemorrhoidal suppositories.  

A December 2005 VA treatment record shows findings of rectal slightly enlarged, firm, normal sphincteric tone.  However, these records do not reflect treatment for rectal bleeding or findings of blood in stool, and the Veteran has repeatedly denied bowel disturbance on physical examination.  In fact, December 1999 and July 2001 VA treatment records reflect that previous stool guaiac tests were repeatedly negative.  

With respect to the claim for diabetes mellitus, an October 1999 VA treatment record reveals a past medical history of borderline diabetes but not anymore.  VA treatment records, dated in January 2005 and February 2007, show that a diagnosis of diabetes could not be confirmed at the time.  The record is negative for any diagnosis of diabetes.  

On VA general medical examination, the Veteran was described as an extremely poor historian by the examiner, as he was observed to be "quite tangential and required multiple redirections in order to keep him on track and answer any specific questions."  

The examiner also noted that the Veteran had extreme difficulty staying on track to describe any kind of symptomatology or specifics regarding his care, and was somewhat contradictory in things that he would state.  

Regarding diabetes mellitus, the Veteran reported that he did not have diabetes, had never been treated for diabetes, and was on no medication, to include insulin, to treat diabetes; nor had he had his blood sugars checked.  He thought that he might have been followed for possible diabetes.  The examiner cited to VA treatment records showing a glucose of 94 in March 2009 and a glucose of 106 in January 2009, along with a Hemoglobin Alc in February 2007 of 5.5.  

Regarding rectal bleeding, the Veteran indicated that he has occasionally noticed blood streaked tissue paper when he wipes after a bowel movement, and had noted seeing this since the late 1970's or so.  He reported that he has been evaluated and told that he had hemorrhoids and was asked to increase fiber and fruit in his diet.  

The Veteran noted that he underwent a colonoscopy in 1995 and was found to have hemorrhoids.  The examiner noted there was no colonoscopy report included in the Veteran's chart, and that he has had no surgical evaluation.  

The Veteran indicated that he did not want surgery for anything besides his nose, and used occasional topical medications that he buys over-the-counter, but still got occasional blood when he wiped, maybe every three days or so.  He noted that he felt that he was constipated and had hard stools, and strained quite a bit.  He indicated that he was attempting to use an over-the-counter laxative and had tried to implement dietary changes as best as he could.  

On rectal examination, the examiner observed hard stool, but did not appreciate hemorrhoids, and the stool was heme negative.  The prostate could not be palpated secondary to stool.  On diagnostic testing, the Veteran's laboratory results showed comprehensive complete metabolic profile within normal limits, troponin negative, Hemoglobin Alc of 5.5, and thyroid stimulating hormone of 1.8 in 2007.  The Veteran was diagnosed with no evidence for diabetes mellitus.  


D.  Lay Assertions

In a statement, dated in May 2001, the Veteran indicated that he was diagnosed with diabetes mellitus.  

In December 2002, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, reporting that, due to his in-service radiation exposure, he currently experienced rectal bleeding.  

During the Veteran's September 2005 hearing, he testified that he watched the nuclear device go off, which produced a mushroom cloud, and felt the wind from the blast.  He claims that he was stationed at the Indian Springs Air Force Base and was trucked to the site every morning and back because he was responsible for assisting in decontaminating the clothing worn at the site.  He testified that he was given a radiation badge to keep on his person and surrendered it every day after he left the site.  The Veteran described rectal bleeding related to the radiation exposure in service.  However, he also denied experiencing rectal bleeding in service.  


III.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

In order to warrant service connection, the threshold requirement is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In cases where a veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

A Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

The Board must consider the credibility and probative weight of competent lay statements.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Hilkert v. West, 11 Vet. App. 284, 289 (1998).  

First, a rebuttable presumption of service connection arises if "radiation-exposed veteran" later developed one of the radiogenic diseases listed in 38 C.F.R § 3.309(d).  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(d).  These diseases are ones in which the VA Secretary has determined that a positive association with radiation exposure exists.  

The diseases listed in 38 C.F.R. § 3.309(d)(2)  cited above are as follows: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myolomas; (x) lymphomas (other than Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvi) bronchiolo-alveolar carcinoma; (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and, (xxi) cancer of the ovary.  

A "radiation-exposed veteran" is a veteran who was involved in a "radiation risk" activity during active service, as defined in 38 C.F.R. 3.309(d)(3)(ii).  

This includes veterans who were involved in the occupation of Hiroshima or Nagasaki during the period beginning on August 6, 1945 and ending on July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii)(B).  The term "occupation of Hiroshima or Nagasaki" means official military duties within 10 miles of the city of Nagasaki.  38 C.F.R. § 3.309(d)(3)(vi).  

Second, service connection may be established if (a) a radiation-exposed veteran develops a "radiogenic disease" that (b) became manifest within the time period defined for that disease by 38 C.F.R. 3.311(b)(5), and (c) if, after following special development procedures, the VA Undersecretary for Benefits determines that a relationship in fact exists between the disease and the Veteran's exposure in service.  

In this regard, if a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and include skin cancer, as well as any other cancer.  38 C.F.R. § 3.311(b)(2).  

Third, service connection may be established by competent evidence showing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  


IV.  Standard of Review 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


V.  Analysis

Initially, the Board notes that, despite the Veteran's in-service radiation exposure, as documented in the Record of Occupational Exposure to Ionizing Radiation, diabetes mellitus and rectal bleeding are not presumptive disorders listed in 38 C.F.R. § 3.309(d).  As such, service connection on a presumptive basis, pursuant to 38 C.F.R. § 3.309(d), is not warranted.  

The Board observes that, pursuant to 38 C.F.R. § 3.311(b)(4), when a claim is based on a disease other than one listed in 38 C.F.R. § 3.311(b)(2), VA will nevertheless consider the claim under the provisions of 38 C.F.R. § 3.311 if the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  

As discussed, the Veteran's service records are unavailable for review.  Where the service treatment records were destroyed, the Veteran is competent to report about factual matters about which he had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Hence, the Veteran's statements as to the nature of his service and the occurrence of his claimed disorders in service are generally found to be relevant and probative for the purposes of establishing a continuity of symptomatology since service.  

However, service connection for diabetes mellitus is not warranted because the Veteran has not satisfied the most fundamental requirement of this claim, which is establishing he has this claimed condition.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof the Veteran has the claimed disability, there can be no valid claim because there is no current disability to attribute to his military service, regardless of the specific basis of the claim).  In fact, he has repeatedly denied that he has a diagnosis of diabetes and the clinical record shows that he does not.  

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability generally means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  

In Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997), it was held that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  

But in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), it was clarified that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  

In conclusion, since the Veteran has not met the essential requirement of a current diabetes mellitus, the preponderance of the evidence is against his claim.  And as the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal of this claim must be denied.  

With respect to the claimed rectal bleeding, the Board finds that the Veteran is competent to give evidence about what he has experienced during and after service; for example, he is competent to discuss experiencing bloody stool and constipation, along with other observable symptoms associated with his various claimed disability.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the Board finds the credibility of the Veteran's statements, with respect to his characterizations of the nature and etiology of his claimed rectal bleeding, to be somewhat dubious.  

As noted during his VA examination, the Veteran was characterized as an unreliable historian due to several factors, including that he had difficulty discussing his current symptomatology.  

Also, since the Veteran first filed a claim for service connection in August 1977 he has had difficulty recalling the exact dates of his service, and throughout the appeal has altered his account of when and how he first started to experience rectal bleeding.  

Further, he has cast doubt on his ability to relate his claimed rectal bleeding to his service, to include his ionizing radiation exposure, as the clinical evidence of record has not established a current disorder manifested by rectal bleeding or hemorrhoids and does not establish a continuity of reported symptomatology since service.  

If the Board were to rely exclusively on the Veteran's testimony regarding his claimed rectal bleeding, and take his account of experiencing a hemorrhoid disorder and rectal bleeding since the late 1970's as credible, his lay statements still would not provide a competent positive nexus opinion linking the hemorrhoids to his active duty or to his ionizing radiation exposure.  

The Veteran is not competent to provide an opinion as to the etiology of his claimed disability, or to comment on the clinical relationship between his claimed disability and his in-service ionizing radiation exposure, as this matter involves a more complex medical question requiring specific medical knowledge.  See Woehlaert, 21 Vet. App. at 462.  

Additionally, there is a multi-year gap between discharge from active duty service in 1958 and initial reported symptoms of rectal bleeding in  the late 1970's.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").   

Although the lack of contemporaneous medical evidence does not, in and of itself, render lay testimony incredible, the absence of such evidence may go to the credibility and weight of the Veteran's lay testimony.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In the present case, there are inconsistent assertions as to continuity and onset of symptoms, and negative medical findings upon separation from service and throughout the clinical record.  

By the Veteran's own admission, he did not experience rectal bleeding until over a decade after he left service.  Moreover, VA examination was negative for current findings.  

In short, there is simply no evidence, other than the Veteran's own statements, that support his assertions of experiencing rectal bleeding related to his ionizing radiation exposure in service. 

As preponderance of the evidence is against the claim, service connection for rectal bleeding must be denied.  38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for various residuals of exposure to ionizing radiation, claimed as diabetes mellitus and rectal bleeding is denied.  


REMAND

The Veteran asserts that he currently experiences various disorders, to include a skin disorder, a dental disorder, facial deformity, right arm shoulder pain and weakness, hair loss, bilateral leg numbness, painful lump on upper left chest, bilateral feet and toe numbness and swelling, pain and tightness in the head and neck, and a stomach disorder, due to his active duty service, to include as due to ionizing radiation exposure.  He also contends he currently experiences the residuals of a right and left inguinal hernia disorder that are related to treatment for a hernia in service that could be due to ionizing radiation exposure.  

Notably, he has expressed in his lay statements alternate theories of entitlement for his claimed bilateral leg numbness, and for his right arm shoulder pain and weakness.  Specifically, in his November 2003 Notice of Disagreement (NOD), the Veteran indicated that he injured his shoulders after attempting to throw a live hand grenade and falling after it exploded near him, and that he injured his right knee in a car at Fort Lewis.  

As noted, in February 2006, the Board remanded the claim and requested that the RO provide the Veteran with additional VCAA notice, attempt to obtain outstanding VA treatment records, request records and a report from the Center for Disease Control (CDC) and the Defense Threat Reduction Agency, and obtain a medical opinion where the examiner would comment on if it is at least as likely as not that any of the Veteran's claimed disorders, to include various skin disorders, dental problems, facial deformity, hernia, hair loss, right arm and shoulder pain and weakness, bilateral leg numbness, painful lump on left upper chest, groin pain, bilateral feet and toes numbness and swelling, pain and tightness in head and neck, and stomach pain and nausea, are casually related to a disease, injury or incident of service, including radiation exposure.  

In the November 2009 remand, the Board requested that the Veteran be afforded a VA examination to determine the nature and etiology of any current hernia disorder.  The remand order indicated that the claims folder should be made available to the examiner in conjunction with the examination, and that the examiner should specifically provide a rationale for any opinion expressed, and if it was not possible to furnish an opinion without resorting to speculation the examiner should so state.  

The VA and private treatment records, dated from 1977 to the present, indicate complaints of right knee pain with degenerative joint disease, daily hand and feet numbness, memory loss, recurrent shoulder dislocation, left shoulder pain, right leg instability, gastric pain, urinary frequency and urgency, occasional frontal headaches, chest pains, trouble breathing, numbness in his hands and feet, abdominal swelling, loose tooth, cold symptoms, and head and eye swelling.  They show findings of hematuria, decreased heamocrit, difficulty standing due to weakness in the legs, poor eye sight, purulent conjunctivitis, acute gastritis, weight loss, carious teeth, gonorrhea, dry eye, ocular hypertension, enlarged prostate, multiple urinary tract infections, contact dermatitis, psoriasis, seborrhea, hemorrhoids, chronic obstructive pulmonary disease, and proptosis.  They also establish diagnoses  of a probable direct inguinal hernia, episodic numbness, functional versus peripheral neuropathy, mild left L5 nerve root irritation, and probable early steps of axonal of peripheral neuropathy

The statements from a VA physician, dated in May 2000 and June 2001, show a history of seborrheic dermatitis, right inguinal hernia repair in 1972, and another hernia repair sometime between 1959 and 1969.  The physician also noted a history of exposure to ionizing radiation in 1957, and that the Veteran felt that his skin problems began after exposure to radiation while in the military.  The physician opined that the Veteran's skin problem could have possibly been caused by the radiation exposure.  The VA physician failed to provide any rationale for these findings.  

In April 2009, the Veteran underwent a VA dermatology examination.  The examiner noted complaints of chronic scaly scalp and facial disfigurement.  The Veteran was diagnosed with no disfigurement, although he was diagnosed with eyelid swelling and blepharitis, and referred for an ophthalmology examination.  He was also diagnosed with seborrheic dermatitis, mild, controlled with over-the-counter medications, history of severe flares in the past.  

The examiner opined that since no service records were available it was speculative to relate the Veteran's seborrheic dermatitis to his service.  The examiner failed to address the May 2000 and June 2001 statements from the VA physician in the report.  The examiner also failed to provide a rationale for finding that it would be speculative to relate the Veteran's skin disorder to his service.  

In May 2009, the Veteran underwent a VA dental examination.  The examiner noted that no dental records were available for review.  The Veteran reported that his teeth began to fall out after his service and that he believed this occurred because of his exposure to ionizing radiation.  He also noted that he thought he might have had pyorrhea.  

The Veteran was diagnosed with edentulism, and the examiner opined that the cause of the lost teeth could only be speculated.  

During the physical examination, the examiner failed to provide answers to specific questions posed in the report, or to provide a rationale for finding that it would be speculative to relate the Veteran's dental disorder to his service.  

Since the Board's last review, the Court observed that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23 Vet. App. 389 (2010)(noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).  

Also in May 2009, the Veteran underwent a VA general examination.  The Veteran was diagnosed with bilateral herniorrhaphy without functional impairment, generalized degenerative joint disease of the lumbosacral spine, shoulders and hands, no functional impairment of prominent sternoclavicular joint, benign prostatic hypertrophy, and tension headache.  

The examiner opined that, to her knowledge none of the above diagnoses are thought to be secondary to radiation exposure, and noted that this was a difficult examination.  

Although the examiner provided a thorough medical history for the Veteran's claimed disorders, the examiner failed to provide an opinion as to whether these disorders were likely related to the Veteran's service on a direct basis.  

In June 2010 the Veteran underwent a VA digestive conditions miscellaneous examination.  The report fails to indicate that the claims folder was reviewed.  Further, the examiner failed to discuss clinical records showing post-service treatment for hernias (as recently as October 2005, a VA treatment record showed findings of right inguinal canal tender to palpation), or to acknowledge the findings on the prior VA general examination in May 2009 showing a diagnosis of bilateral herniorrhaphy without functional impairment.  

Moreover, the examiner did not include a physical examination of the Veteran in the examination report.  Also, the examiner did not indicate if the clinical record represented postservice evidence of the same hernia symptomatology that the Veteran claims to have experienced in service, despite not having found any bowel obstruction or complications from the hernia.  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The absence of the requested information constitutes procedural defects requiring a further remand in accordance with the requirements of Stegall v. West, 11 Vet. App. 268 (1998).   

The Court has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Id.  

Further, the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the Board finds that the February 2006 and November 2009 remand orders were not complied with, as the VA examinations order in conjunction with those remand directives were inadequate for the foregoing reasons.  

The Court has held that the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

As such, without further clarification, the Board is without medical expertise to ascertain whether any current disabilities manifested by a right and left inguinal hernia disorder, a skin disorder, a dental disorder, hair loss, facial deformity, right arm and shoulder pain and weakness, bilateral leg numbness, painful lump on left upper chest, groin pain, bilateral feet and toe numbness and swelling, pain and tightness in head and neck, and a stomach disorder, are related to service, to include as due to his confirmed ionizing radiation exposure.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

When the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Hence, the Veteran should be scheduled for various VA examinations to identify and evaluate any pathology present, to specifically include disabilities manifested by a right and left inguinal hernia disorder, a skin disorder, a dental disorder, facial deformity, hair loss, right arm and shoulder pain and weakness, bilateral leg numbness, painful lump on left upper chest, groin pain, bilateral feet and toe numbness and swelling, pain and tightness in head and neck, and a stomach disorder, to include as due to his confirmed exposure to ionizing radiation while serving at Camp Desert Rock, Nevada in 1957.  See 38 U.S.C.A. § 5103A (d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).  

A "retrospective medical opinion may be necessary and helpful" in cases when the evidence is insufficient for an adequate determination.  Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (noting that the duty to provide a medical examination is not automatic and is triggered when the evidence indicates "the existence of a medical question").  

Finally, the Veteran has testified that he continues to receive ongoing treatment for his medical disabilities at VAMCs.  The electronic Virtual VA records file was reviewed and did not reveal any VA treatment records pertinent to this appeal.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, VA must obtain any outstanding records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of all outstanding VA treatment records not yet associated with the claims file.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All responses received should be associated with the claims file.  It is not necessary for records existing in the Virtual VA system to be printed.  

2.  After obtaining any and all outstanding treatment records and associating them with the claims file, as well as making any Virtual VA records available for review, the RO should then schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any current hernia disorder or any diagnosed residuals, and to provide an opinion as to its possible relationship to service.  

The pertinent evidence in the claims file, along with a copy of this REMAND, must be made available to the examiner for review, to include the Veteran's lay assertions.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner should be made aware that, where the service treatment records were destroyed, the Veteran may report about factual matters about which he had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  Also, the Radiation Dose Assessment produced by the Defense Threat Reduction Agency in August 1999 must be reviewed prior to rendering an opinion.  

After reviewing the record, examining the Veteran, and performing any indicated testing, the examiner should also provide an opinion as to whether any hernia disorder or residuals at least as likely as not is related to any in-service ionizing radiation exposure during service, or to an illness or injury sustained in service.  

A thorough rationale must be provided for any opinion expressed.  If however after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner's rationale must clearly show that he or she obtained and considered all tests and records that could help illuminate any pertinent medical question, to include conducting further medical research (if necessary).  Additionally, it is noted that the term "without resort to speculation" should reflect limitations of knowledge in the greater medical community, not just limitations of knowledge of a single examiner.  

3.  The RO should then schedule the Veteran for VA examination(s) with appropriate examiner(s) to determine the nature and etiology of any disorders, to include a skin disorder, a dental disorder, facial deformity, right arm shoulder pain and weakness, hair loss, bilateral leg numbness, painful lump on upper left chest, bilateral feet and toe numbness and swelling, pain and tightness in the head and neck and a stomach disorder, and to provide an opinion as to their possible relationships to service, to include exposure to ionizing radiation.  

The pertinent evidence in the claims file, including any  Virtual VA records, along with a copy of this REMAND, must be made available to the examiner for review, to include the Veteran's lay assertions.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner should be made aware that, where the service treatment records were destroyed, the Veteran is competent to report about factual matters about which he had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  Also, the Radiation Dose Assessment produced by the Defense Threat Reduction Agency in August 1999 must be reviewed prior to rendering an opinion.  

After reviewing the record, examining the Veteran, and performing any indicated testing, the examiner should identify any current pathology and provide an opinion as to whether any disorders, to include a skin disorder, a dental disorder, facial deformity, right arm shoulder pain and weakness, hair loss, bilateral leg numbness, painful lump on upper left chest, bilateral feet and toe numbness and swelling, pain and tightness in the head and neck and a stomach disorder, at least as likely as not are related to any in-service ionizing radiation exposure during service, or to an illness or injury sustained in service.  

A thorough rationale must be provided for any opinion expressed.  If however after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner's rationale must clearly show that he or she obtained and considered all tests and records that could help illuminate any pertinent medical question, to include conducting further medical research (if necessary).  Additionally, it is noted that the term "without resort to speculation" should reflect limitations of knowledge in the greater medical community, not just limitations of knowledge of a single examiner.  

4.  After completing all indicated development, the RO should readjudicate the matters matter remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an SSOC and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


